Per Curiam: The above styled cases are appeals from judgments dismissing petitions for writs of quo warranto against the appellees, respectively. The matter involved in each case was the validity of proceedings relied upon to effect the disconnection of territory from the incorporated town of Cicero, in the county of Cook, and to create the alleged towns of Grant, Berwyn and Oak Park. The case of People ex rel. v. Martin, 178 Ill. 611, involved the same questions, and these cases were by agreement of the parties submitted with that ease for decision. In accordance with the judgment entered in that case, the judgment appealed from in each of the above styled causes is reversed and each of the cases is remanded, with directions to the circuit court to sustain the demurrers to the pleas in the respective cases, and to enter judgment in each case that the appellees are without legal authority to exercise the official duties assumed by them, respectively. Reversed and remanded.